Case: 19-11348     Document: 00516138442         Page: 1   Date Filed: 12/20/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 20, 2021
                                  No. 19-11348                       Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Desmond Howard Greer,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-30-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         This sentencing appeal returns to us on remand from the United
   States Supreme Court after it issued its opinion in Borden v. United States,
   holding that offenses involving a mens rea of recklessness do not qualify as
   violent felonies under the Armed Career Criminal Act (“ACCA”). 141 S. Ct.
   1817, 1834 (2021). Since the district court did not have the benefit of this
   intervening Supreme Court authority at sentencing, resulting in an erroneous
Case: 19-11348     Document: 00516138442           Page: 2   Date Filed: 12/20/2021




                                    No. 19-11348

   guidelines calculation, and because the Government has failed to show that
   the error was harmless, we VACATE Desmond Howard Greer’s sentence
   and REMAND for reconsideration.
               I. Factual & Procedural Background
          In August 2019, Greer pled guilty to being a convicted felon in
   possession of a firearm. In the presentence investigation report (“PSR”), the
   probation officer applied a base offense level of 26 pursuant to U.S.S.G. §
   2K2.1(a)(1) because Greer had two prior state court convictions for crimes of
   violence: (1) Assault Family Violence Impede Breath or Circulation, in
   violation of Texas Penal Code § 22.01(b)(2)(B); and (2) Assault Family
   Violence with Previous Convictions, in violation of Texas Penal Code
   § 22.01(b)(2)(A). See U.S.S.G. §§ 4B1.2(a), 2K2.1, comment. (n.1). Greer
   objected to the classification of his assault offenses as crimes of violence,
   arguing that the Texas statute may be violated through reckless conduct and
   that the statute encompasses actions that do not require touching. He
   acknowledged that his argument was foreclosed by this court’s precedent,
   but he raised the objection to preserve it for further review. In December
   2019, the district court overruled Greer’s objections and sentenced him to
   the statutory maximum guideline term of imprisonment of 120 months, to
   run concurrently with any sentence imposed in a related state case, and three
   years of supervised release. Greer timely appealed his sentence.
          In May 2020, a panel of this court granted the Government’s motion
   for summary affirmance of Greer’s sentence on grounds that his arguments
   on appeal were foreclosed by this court’s precedent in United States v. Reyes-
   Contreras, 910 F.3d 169, 183 (5th Cir. 2018) (en banc) and United States v.
   Howell, 838 F.3d 489, 501–02 (5th Cir. 2016). Greer filed a petition for writ
   of certiorari with the Supreme Court in December 2020.
          In June 2021, the Court issued its opinion in Borden, which held that
   “[o]ffenses with a mens rea of recklessness do not qualify as violent felonies




                                         2
Case: 19-11348      Document: 00516138442           Page: 3   Date Filed: 12/20/2021




                                     No. 19-11348

   under ACCA,” because “[t]hey do not require, as ACCA does, the active
   employment of force against another person.” 141 S. Ct. at 1834. Shortly
   thereafter in July 2021, the Court vacated and remanded Greer’s sentence to
   this court for reconsideration in light of Borden. Both parties have since filed
   supplemental briefing and presented oral argument.
                          II. Standard of Review
          Because Greer has preserved the only issue in his sentencing appeal,
   we conduct a de novo review and harmless error applies. See United States v.
   Johnson, 14 F.4th 342, 347 (5th Cir. 2021) (de novo review); United States v.
   Halverson, 897 F.3d 645, 651 (5th Cir. 2018) (application of harmless error).
   There are two ways that the Government can show harmless error if the
   district court has applied the wrong guidelines range. United States v.
   Guzman-Rendon, 864 F.3d 409, 411 (5th Cir. 2017). The first way is to show
   that the district court considered both ranges (the incorrect range and the
   correct range) and explained that it would have imposed the same sentence
   either way. Id. The second way, which is applicable in Greer’s case, is used
   when the correct guidelines range was not considered and requires that “the
   proponent of the sentence convincingly demonstrate[ ] both (1) that the
   district court would have imposed the same sentence had it not made the
   error, and (2) that it would have done so for the same reasons it gave at the
   prior sentencing.” Id. (citing United States v. Ibarra–Luna, 628 F.3d 712, 714
   (5th Cir. 2010)). To satisfy its “heavy” burden, the Government must
   “point to evidence in the record that will convince [the appellate court] that
   the district court had a particular sentence in mind and would have imposed
   it, notwithstanding the error.” See United States v. Richardson, 676 F.3d 491,
   511 (5th Cir. 2012) (alteration in original) (internal quotation marks omitted)
   (quoting Ibarra–Luna, 628 F.3d at 714); see also Halverson, 897 F.3d at 651.




                                          3
Case: 19-11348         Document: 00516138442             Page: 4   Date Filed: 12/20/2021




                                          No. 19-11348

                                     III. Discussion
          Greer argues that his sentence should be vacated and remanded in
   light of Borden on grounds that the Government has failed to show harmless
   error. The Government counters that Borden has no effect on Greer’s
   sentence because he would have received the same statutory-maximum
   sentence even if his base offense level had been lower. It contends that the
   district court’s statements at sentencing demonstrated that Greer’s current
   offense and elaborate criminal history necessitated the 120-month sentence
   that was imposed. If this court rejects its harmless error argument, however,
   “the [G]overnment acknowledges that Borden affects Greer’s base offense
   level and that remand for resentencing is necessary.” We address each of
   these arguments in turn.
          When a defendant is convicted of being a felon in possession of a
   firearm, 1 U.S.S.G. § 2K2.1(a)(1) provides in pertinent part that a base offense
   level of 26 is applied if the defendant has two qualifying felony convictions of
   crimes of violence. For purposes of U.S.S.G. § 2K2.1, a crime of violence is
   defined by U.S.S.G. § 4B1.2(a) as a federal or state offense punishable by
   more than a year in prison that (1) “has as an element the use, attempted use,
   or threatened use of physical force against the person of another,” or (2) is
   an enumerated offense. U.S.S.G. §§ 4B1.2(a); 2K2.1, comment. (n.1).
          Subsections (a)(1) and (b)(2)(B) of Texas Penal Code § 22.01 provide
   that a person commits the offense of assault by intentionally, knowingly, or
   recklessly causing bodily injury to another, including their spouse, by
   intentionally, knowingly, or recklessly impeding the normal breathing or
   circulation of the blood of the person by applying pressure to the person’s
   throat or neck or by blocking the person’s nose or mouth. Likewise,



          1
              See 18 U.S.C. §§ 922(g)(1), 924(a)(2).




                                                4
Case: 19-11348      Document: 00516138442           Page: 5   Date Filed: 12/20/2021




                                     No. 19-11348

   subsections (a)(1) and (b)(2)(A) of Texas Penal Code § 22.01 provide that a
   person commits the offense of assault by intentionally, knowingly, or
   recklessly causing bodily injury to another, including their spouse, if it is
   shown on the trial of the offense that the defendant has been previously
   convicted of applicable offenses under the Code against a person whose
   relationship to the defendant falls under the qualifying sections of the Penal
   Code or Family Code.
          In Howell, this court held that the Texas offense of assault family
   violence by impeding breathing or circulation “‘has as an element the use,
   attempted use, or threatened use of physical force against the person of
   another.’” See Howell, 838 F.3d at 492 (internal quotation marks omitted)
   (quoting § 4B1.2(a)(1)). On this basis, we determined in Howell that an
   assault as defined under Texas Penal Code § 22.01(a)(1) and (b)(2)(B)
   qualifies as a crime of violence for purposes of a § 2K2.1 enhancement. Id. at
   501–02. We have also held en banc that the phrase “use of physical force” in
   the nearly-identical “crime of violence” definition in the former U.S.S.G.
   § 2L1.2(b)(1)(A)(ii) does not require that the use of force be intentional and
   therefore applies to knowing or reckless conduct as well. See Reyes-Contreras,
   910 F.3d at 183 (citing Voisine v. United States, 136 S. Ct. 2272, 2279 (2016)).
          Consequently, under Howell and Reyes-Contreras, both of Greer’s
   Texas Penal Code convictions were considered crimes of violence at the time
   he was sentenced and the district court properly sentenced him under
   U.S.S.G. § 2K2.1(a)(1) since he had two qualifying felony convictions. After
   Borden, however, Greer’s prior conviction for assault family violence by
   impeding breathing or circulation under Texas Penal Code § 22.01(a)(1) and
   (b)(2)(B) no longer qualifies as a “crime of violence” because the applicable
   statutory subsections do not include a force element with a mens rea greater
   than recklessness. See Price v. State, 457 S.W.3d 437, 442 (Tex. Crim. App.
   2015) (explaining that the offense defined by sections 22.01(a)(1) and




                                          5
Case: 19-11348      Document: 00516138442          Page: 6   Date Filed: 12/20/2021




                                    No. 19-11348

   (b)(2)(B) includes a mens rea of recklessness). Likewise, Greer’s conviction
   for assault family violence with a prior conviction under Texas Penal Code
   § 22.01(a)(1) and (b)(2)(A) no longer qualifies as a crime of violence because
   the only force element in those statutory subsections includes a mens rea of
   recklessness. See Tex. Penal Code § 22.01(a)(1), (b)(2)(A) (providing that
   “intentionally, knowingly, or recklessly caus[ing] bodily injury to another”
   is a third degree felony “if the defendant has been previously convicted of”
   another such family violence offense).
          Without these two qualifying prior convictions for crimes of violence,
   Greer’s base offense level would drop from 26 to 20, and his total offense
   level would drop from 29 to 23. See USSG § 2K2.1(a)(4)(B) (providing for a
   base offense level of 20 if the offense involved a semiautomatic firearm
   capable of accepting a large capacity magazine). The 6-level disparity in
   Greer’s base offense level calculation resulting from the district court’s
   application of the incorrect guidelines range is significant. With the error,
   Greer’s criminal history category of IV and total offense level of 29 yielded a
   guidelines range of 121 to 151 months and a statutory maximum of 120
   months (his actual sentence). Without the error, Greer’s total offense level
   would have been 23, and coupled with his criminal history category of IV,
   would have yielded a guidelines range of 70 to 87 months. Assuming
   arguendo that the district court would have again sentenced Greer to the
   maximum sentence in the correct guidelines range (87 months), his sentence
   would still have been nearly three years less (33 months) than his current
   sentence under the incorrect guidelines range.
          The Government makes a strong argument for affirming under the
   harmless error standard of review given the district court’s lengthy statement
   of reasons for imposing Greer’s 120-month within-guidelines sentence. The
   cases it cites in support of its argument, however, are distinguishable from
   Greer’s case. For example, in United States v. Reyna-Aragon, 992 F.3d 381,




                                         6
Case: 19-11348      Document: 00516138442          Page: 7   Date Filed: 12/20/2021




                                    No. 19-11348

   388, 391 (5th Cir. 2021), this court affirmed the defendant’s sentence under
   a harmless error standard of review. In doing so, we pointed to the district
   court’s statements at sentencing regarding the seriousness of the defendant’s
   criminal history and the applicable 18 U.S.C. § 3553(a) factors. Id. at 388. In
   that case, the district court explicitly stated that it would have imposed the
   same 60-month sentence regardless of whether it had committed error under
   the guidelines, given the seriousness of the defendant’s child sex conviction.
   Id. Our review of the sentencing transcript in Greer’s case reveals no such
   statement or indication by the district court that it would have imposed the
   same 120-month sentence regardless of an error under the guidelines.
          The other cases that the Government cites are equally inapposite. In
   United States v. Jones, 435 F.3d 541, 543 (5th Cir. 2006), this court held that
   the error was harmless when the record “contain[ed] other evidence that the
   district court would have imposed the maximum statutory sentence under
   either a mandatory or advisory guideline scheme.” Likewise, in United States
   v. Self, 461 F. App’x 375, 378 (5th Cir. 2012), we affirmed under the harmless
   error standard of review on grounds that “[t]he record suggest[ed] that the
   judge was committed to applying the statutory maximum because of the
   devastating effect [of the defendant’s] crimes and because of [his] criminal
   history.” In Greer’s case though, the district court only referenced the
   statutory maximum to explain that Greer’s guidelines sentence had been
   reduced to it, not to express that it was “committed” to imposing it.
          To be clear, this court does not require magic words or talismanic
   language to affirm a sentence under the harmless error standard of review.
   But our precedent does require that the Government convincingly
   demonstrate that the sentencing court had Greer’s 120-month sentence in
   mind specifically, Richardson, 676 F.3d at 511 (quoting Ibarra–Luna, 628 F.3d
   at 714), and that it would have imposed the 120-month sentence irrespective
   of its error in calculating the guidelines. See Guzman-Rendon, 864 F.3d at 411;




                                          7
Case: 19-11348      Document: 00516138442           Page: 8    Date Filed: 12/20/2021




                                     No. 19-11348

   see also United States v. Soza, 874 F.3d 884, 895–96 (5th Cir. 2017) (“The
   district court did not state that it would impose the same sentence if its
   application of § 2K2.1(a)(4)(B) were erroneous. And, although it is true that
   ‘[t]he court’s imposition of the maximum allowable sentence . . . favors
   finding any error was harmless,’ it is not clear, given the significant disparity
   between the two ranges, that ‘the district court would have imposed the same
   sentence had it not made the error.’”). Although the district court discussed
   its reasons for imposing the 120-month sentence, referencing both Greer’s
   criminal history and the 18 U.S.C. § 3553(a) sentencing factors, it expressly
   stated that it was “going to sentence [Greer] to the Guideline in this case,
   which is 120 months,” later noting that it was “the appropriate sentence.”
   We have rejected harmless error arguments under similar facts, and we do so
   again here. See United States v. Martinez-Romero, 817 F.3d 917, 926 (5th Cir.
   2016) (“While the court expressed a multitude of reasons for imposing a
   sentence above the properly calculated range, we can find no indication that
   the court’s decision . . . was independent of the erroneous calculation that
   called the court’s attention to that range in the first instance . . . On this
   record, the [G]overnment cannot satisfy its heavy burden, and thus, the
   sentencing error is not harmless.” (internal citation omitted)). While this was
   a model sentencing hearing conducted under the then prescribed parameters,
   the Supreme Court’s later change of its boundaries requires that in fairness
   it be conducted again.
          For these reasons, and because the district court did not have the
   benefit of intervening Supreme Court authority when it issued Greer’s
   sentence in 2019, we conclude that it should have an opportunity to
   reconsider its sentencing decision in light of Borden.
                                IV. Conclusion
          For the foregoing reasons, we VACATE Greer’s sentence and
   REMAND in light of Borden v. United States, 141 S. Ct. 1817 (2021).




                                          8